PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


AMERICAN CANOE ASSOCIATION,              
INCORPORATED; PROFESSIONAL
PADDLESPORTS ASSOCIATION; THE
CONSERVATION COUNCIL OF NORTH
CAROLINA, INCORPORATED,
                Plaintiffs-Appellees,
                and
UNITED STATES OF AMERICA,                       No. 04-2052
                            Plaintiff,
                 v.
MURPHY FARMS, INCORPORATED, d/b/a
Murphy Family Farms; D.M. FARMS
OF ROSE HILL,
              Defendants-Appellants.
                                         
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                James C. Fox, Senior District Judge.
           (CA-98-4-7-F; CA-98-19-7-F; CA-98-209-5-F)

                      Argued: May 26, 2005

                      Decided: June 21, 2005

  Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.



Affirmed by published opinion. Judge Luttig wrote the opinion, in
which Judge Widener and Judge Niemeyer joined.
2             AMERICAN CANOE ASS’N v. MURPHY FARMS
                             COUNSEL

ARGUED: Richard Edward Schwartz, CROWELL & MORING,
Washington, D.C., for Appellants. Carolyn Smith Pravlik, TERRIS,
PRAVLIK & MILLIAN, Washington, D.C., for Appellees. ON
BRIEF: Kirsten L. Nathanson, CROWELL & MORING, Washing-
ton, D.C.; Reef C. Ivey, II, SHANAHAN LAW GROUP, Raleigh,
North Carolina, for Appellants. Bruce J. Terris, TERRIS, PRAVLIK
& MILLIAN, Washington, D.C., for Appellees.


                              OPINION

LUTTIG, Circuit Judge:

   Defendants-appellants Murphy Farms, Inc., and D.M. Farms of
Rose Hill (collectively, "the Farms") appeal from the district court’s
order finding subject matter jurisdiction of a citizen suit brought
under the Clean Water Act by plaintiffs-appellees American Canoe
Association, Inc., Professional Paddlesports Association, and The
Conservation Council of North Carolina, Inc. (collectively, "the citi-
zen groups"). Because we conclude that the district court correctly
held that the citizen groups satisfied the jurisdictional requirements
for a citizen suit under section 505(a) of the Clean Water Act
("CWA"), we affirm the judgment of the district court.

                                   I.

   The facts and procedural history of this case are detailed at length
in our prior published opinion in this case, Am. Canoe Ass’n, Inc. v.
Murphy Farms, Inc., 362 F.3d 505, 509-12 (4th Cir. 2003) ("Murphy
Farms II"), and we summarize them only briefly here. The citizen
groups that are parties to this appeal filed suit against the Farms in
January 1998, alleging that the Farms violated the CWA by spilling
swine wastewater into North Carolina rivers without a National Pollu-
tion Discharge Elimination System ("NPDES") permit. Id. at 510.
Subsequent litigation with the United States as intervenor resulted in
a consent decree. Id. at 510-11. However, the citizen groups’ partici-
pation in the consent decree, and thus their eligibility for an award of
               AMERICAN CANOE ASS’N v. MURPHY FARMS                     3
attorneys’ fees, was made contingent on their ability to show that, at
the time that they filed their complaint in January 1998, they both
possessed Article III standing and satisfied the jurisdictional require-
ments for bringing a citizen suit that are imposed by section 505(a)
of the CWA, 33 U.S.C. § 1365(a). Id. at 511. The district court ini-
tially ruled for the citizen groups on both issues. Id. at 512. On
appeal, we affirmed the district court’s decision on the issue of Article
III standing, see id. at 517, but we remanded for factual findings on
the issue of jurisdiction under section 505(a), see id. at 520-22.

   On remand, the district court made detailed factual findings, focus-
ing on five spill events in which the Farms discharged or nearly dis-
charged swine wastewater into nearby Six Runs Creek while spraying
the wastewater onto agricultural fields as irrigation and fertilizer. J.A.
1159-66. Two of these spill events occurred prior to the filing of the
citizen groups’ complaint on January 18, 1998, and three occurred
after the filing of the complaint. In the first event, in November 1996,
wastewater flowed off two heavily sloped sprayfields into the creek
while the spraying equipment was operating without supervision. The
operators had carelessly placed the spraying equipment at the lower
end of the sloped fields, permitting the spill in violation of the CWA.
J.A. 1159. Second, in July 1997, wastewater spilled from a sprayfield
into the creek because an operator had incorrectly set the pump timer
so that the spraying equipment continued to pump after completion of
spraying, causing ponding in the field; this incident also resulted in
a violation of the CWA. J.A. 1160.

   Third, after the filing of the complaint, in the spring of 1999, a
careless operator allowed his spraying equipment to run without
supervision, causing a discharge of wastewater into the creek in viola-
tion of the CWA. J.A. 1161. Fourth, in October 1999, the same care-
less operator incorrectly set the pump timer so that the spray gun
continued to pump after the spraying reel was fully retracted (much
like the July 1997 event), causing ponded wastewater in the adjacent
woods. J.A. 1162-63. And fifth, on February 5, 2000, one of the land
technicians did not show up for work, forcing one man to supervise
two spraying events several miles apart; as a result, wastewater
ponded on one of the sprayfields and spilled off in the direction of the
creek. J.A. 1164-65. For the fourth and fifth events, the evidence was
4              AMERICAN CANOE ASS’N v. MURPHY FARMS
inconclusive as to whether the wastewater actually flowed into the
creek in violation of the CWA. J.A. 1163, 1165.

   For each of these five events, the district court held that "there were
fewer responsible and competent land techs employed and/or on duty
than were required to operate the hog waste management system in
compliance with the Clean Water Act," J.A. 1167, and that this short-
age "both before and after the filing of the complaint, was a common
causal factor contributing to the pre- and post-complaint discharges,"
J.A. 1168. The district court thus concluded that, despite the Farms’
numerous good-faith efforts to control their waste spillage problem,
"there was a continuing risk of recurrence in intermittent or sporadic
violations at the time [the citizen groups] filed [their] complaint
because the Farms’ land tech personnel management practices and
policies at that time were inadequate in both quantity and quality."
J.A. 1168-69. On these grounds, the district court held that the citizen
groups had satisfied the jurisdictional requirements for citizen suits in
section 505(a).

                                    II.

   On appeal, we uphold the district court’s findings of fact unless
they are clearly erroneous, but we review its legal conclusions de
novo. Mackey v. Shalala, 360 F.3d 463, 469 (4th Cir. 2004).

   Section 505(a) of the CWA provides that "any citizen may com-
mence a civil action on his own behalf against any person . . . who
is alleged to be in violation of" the standards of the Act. 33 U.S.C.
§ 1365(a) & (1) (internal division omitted). The Supreme Court has
held that a citizen suit under section 505(a) may not be premised
solely on past violations of the Act. Rather, "[t]he most natural read-
ing of ‘to be in violation’ is a requirement that citizen-plaintiffs allege
a state of either continuous or intermittent violation — that is, a rea-
sonable likelihood that a past polluter will continue to pollute in the
future." Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Foundation,
Inc., 484 U.S. 49, 57 (1987) ("Gwaltney I"). On remand from Gwalt-
ney I, we elaborated that, in order to establish jurisdiction, a citizen-
plaintiff must prove at trial an "ongoing violation" that had been
occurring when the complaint was filed:
               AMERICAN CANOE ASS’N v. MURPHY FARMS                    5
    Citizen-plaintiffs may accomplish this [proof of an ongoing
    violation] either (1) by proving violations that continue on
    or after the date the complaint is filed, or (2) by adducing
    evidence from which a reasonable trier of fact could find a
    continuing likelihood of a recurrence in intermittent or spo-
    radic violations. Intermittent or sporadic violations do not
    cease to be ongoing until the date when there is no real like-
    lihood of repetition.

Chesapeake Bay Foundation, Inc. v. Gwaltney of Smithfield, Ltd., 844
F.2d 170, 171-72 (4th Cir. 1988) ("Gwaltney II"). See also Chesa-
peake Bay Foundation, Inc. v. Gwaltney of Smithfield, Ltd., 890 F.2d
690, 694 (4th Cir. 1989) ("Gwaltney III").

   The district court was correct in concluding that the citizen groups
had satisfied their burden under the second prong of the Gwaltney II
test.* The occurrence of the three sporadic, post-complaint spill
events demonstrated that the Farms had not eliminated the "real likeli-
hood of repetition" of CWA violations as required by the second
prong of Gwaltney II. As the district court found, these repeated spills
were not freak occurrences, but all resulted from the potential for
spraying equipment to malfunction during unsupervised or under-
supervised operation. In the face of this risk, despite its good-faith
efforts to eliminate equipment problems, the Farms had evidently
failed to adopt adequate policies and employ sufficient personnel for
the supervision of the spraying equipment as it operated. J.A. 1167.
As evidenced by the recurring spills, in January 1998 the Farms were
guilty of ongoing "intermittent or sporadic violations" with a "contin-
uing likelihood of recurrence," Gwaltney II, 844 F.2d at 171-72, and
were thus "in violation of" the Act at the time of the complaint. 33
U.S.C. § 1365(a).

   *In the alternative, the citizen groups argue that the single post-
complaint CWA violation that they proved on remand, namely the spring
1999 spill event, is sufficient to establish jurisdiction under the first
prong of Gwaltney II. We need not decide whether a single post-
complaint violation can constitute "violations that continue on or after
the date the complaint is filed" under the first prong of the Gwaltney II
test, however, because the citizen groups here prevail under the second
prong. Gwaltney II, 844 F.2d at 171 (emphasis added).
6              AMERICAN CANOE ASS’N v. MURPHY FARMS
   On appeal, the Farms contend that the district court imposed an
unfair burden on them by finding them to be "in violation of" the Act
at the time of the complaint despite their admittedly extensive good-
faith efforts to correct equipment malfunctions and to reduce the risk
of future violations. See J.A. 1175 ("[T]here is no doubt that the
Farms consistently implemented genuine and timely remedial mea-
sures."). Essentially, the Farms propose that we graft an exemption
onto the jurisdictional requirements of section 505(a) to shield from
suit those past violators who have undertaken good-faith remedial
efforts at the time of the complaint. Otherwise, the Farms argue,
Gwaltney II imposes on defendants the impossible burden of eliminat-
ing all human error in their operations. But, contrary to the Farms’
argument, it is plainly possible for those undertaking good-faith
remediation, such as the Farms, nevertheless "to be in violation" of
the Act within the meaning of section 505(a), because the CWA
creates a regime of strict liability for violations of its standards. See
33 U.S.C. § 1311(a) ("Except as in compliance with [inapplicable
exemptions], the discharge of any pollutant by any person shall be
unlawful."); Stoddard v. Western Carolina Regional Sewer Auth., 784
F.2d 1200, 1208 (4th Cir. 1986) ("Liability under the Clean Water
Act is a form of strict liability."). For this reason, the Supreme Court
directed in Gwaltney I that past violators such as the Farms continue
to be "in violation of" the Act while there exists an actual likelihood
of recurring violations, regardless of the defendant’s bona fides or
current subjective culpability for that risk. See Gwaltney I, 484 U.S.
at 56. Therefore, the fact that the defendants had undertaken remedial
efforts prior to the complaint does not ipso facto establish the absence
of federal jurisdiction over a citizen suit, so long as such remedial
efforts were insufficient to eliminate the "real likelihood of repetition"
of past violations. Gwaltney II, 844 F.2d at 172. Moreover, even if the
feasibility of compliance with the Act were relevant to our inquiry
into whether the Farms were actually "in violation" in January 1998
(which it is not), the citizen groups point out that, after the February
2000 spill event, the Farms undertook staffing reforms that have suc-
cessfully forestalled any subsequent spills — suggesting both that the
district court’s determination of the cause of the spills was correct and
that the strict-liability burden of Gwaltney II was not then as impossi-
bly onerous as the Farms now contend. We thus reject the Farms’
argument that its good-faith remedial efforts were alone sufficient to
              AMERICAN CANOE ASS’N v. MURPHY FARMS                   7
establish the absence of jurisdiction under section 505(a) over the
plaintiffs’ citizen suit against the Farms.

                                 III.

   For the above-recited reasons, the judgment of the district court is
affirmed.

                                                          AFFIRMED